FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED LOAN AGREEMENT

This First Amendment to Third Amended and Restated Loan Agreement (“Amendment”)
is made as of January 7, 2011, by and among THE ANDERSONS, INC., an Ohio
corporation (the “Borrower”), the financial institutions signatory hereto and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), in
its capacity as Agent for the Lenders (in such capacity, the “Agent”) and as one
of the Lenders.

RECITAL

This Amendment is made with respect to the Third Amended and Restated Loan
Agreement, dated December 17, 2010, (as amended, modified, supplemented, renewed
or restated from time to time, the “Agreement“). Capitalized terms that are not
defined in this Amendment shall have the meanings assigned to them in the
Agreement. The Borrower and each Lender that is required to sign this Amendment
in accordance with Section 10.31(b) and (c) of the Agreement, desire to increase
the total amount of the Line of Credit A Loan Commitments by $92,341,772.15 to
$605,000,000, in accordance with Section 10.31(b) and (c) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

1. Section 1.1 of the Agreement, General Definitions, is hereby amended by
amending the following definitions as follows:

"Agent’s Letter” shall mean, collectively, the letter agreement between Borrower
and the Agent dated December 17, 2010 and the letter agreement between Borrower
and the Agent dated January 7, 2011.

"Line of Credit A Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $605,000,000, as set forth opposite such Lender’s name
under the heading “Line of Credit A Loan Commitments” on Schedule A-2, subject
to Assignment and Acceptance in accordance with Section 10.23, and as such
amount may be reduced or terminated from time to time pursuant to
Sections 2.3(c), 2.8 or 9.1 and as such amount may be increased from time to
time pursuant to Section 10.31(b); and "Line of Credit A Loan Commitments” shall
mean collectively, the Line of Credit A Loan Commitments for all the Lenders.

2. The Borrower represents and warrants that as of the date of this Amendment no
Default or Matured Default has occurred and is continuing.

1

3. This Amendment shall be effective as of its date, and, if necessary,
Equalization Transfers shall be made in accordance with Section 2.1.5 of the
Agreement so that each Lender holds its pro rata share of the outstanding
principal balance of all Loans under Line of Credit A, conditioned upon the
execution and delivery to the Agent, in form and substance reasonably acceptable
to the Agent, of the following: (a) this Amendment, executed by the Borrower,
the Agent and the Lenders that are required to sign this Amendment in accordance
with Section 10.31(b) and (c) of the Agreement; (b) the Supplement to the Agents
Letter; (c) a Line of Credit A Note reflecting the Line of Credit A Loan
Commitment of each signatory Lender; (d) a Secretary’s Certificate as to
Directors’ Resolutions, for the Borrower; and (e) an Opinion of Legal Counsel.

4. This Amendment shall be an integral part of the Agreement, and all of the
terms set forth therein are hereby incorporated in this Amendment by reference,
and all terms of this Amendment are hereby incorporated into said Agreement as
if made an original part thereof. All of the terms and conditions of the
Agreement, which are not modified in this Amendment, shall remain in full force
and effect. To the extent the terms of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment shall control.

{Signature Pages Follow}

2

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

 
THE ANDERSONS, INC.
By /s/Nicholas C. Conrad
Name Nicholas C. Conrad
Title Vice President, Finance and Treasurer
 
U.S. BANK NATIONAL ASSOCIATION
By /s/James D. Pegues
Name James D. Pegues
Title Vice President
 
FIFTH THIRD BANK
By /s/David R. Gerken
Name David R. Gerken
Title Vice President
 
BRANCH BANKING AND TRUST COMPANY
By /s/Brian R. Jones
Name Brian R. Jones
Title Vice President
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
By /s/Edward L. Cooper III
Name Edward L. Cooper III
Title Senior Vice President
 
THE HUNTINGTON NATIONAL BANK
By /s/Cheryl B. Holm
Name Cheryl B. Holm
Title Senior Vice President
 
COMERICA BANK
By /s/Timothy O’Rourke
 
Name Timothy O’Rourke
Title Vice President
 
BANK OF THE WEST
By /s/Charles Greenway
Name Charles Greenway
Title Vice President
 
SUNTRUST BANK
By /s/C. David Yates
Name C. David Yates
Title Managing Director
 
JPMORGAN CHASE BANK, N.A.
By /s/Robert A. Poe
Name Robert A. Poe
Title Vice President
 



    {Signature Page to First Amendment to Third Amended and Restated Loan
Agreement}

3





Schedule A-2 to Loan Agreement
Lenders’ Commitments

Lenders’ Commitments

                  Line of Credit A Loan Commitments        
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
See Schedule A-2 Attached
  See Schedule A-2 Attached
  See Schedule A-2 Attached

TOTAL:
          $ 605,000,000 Line of Credit C Loan Commitments
         
       
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
See Schedule A-2 Attached
  See Schedule A-2 Attached
  See Schedule A-2 Attached

TOTAL:
          $ 387,341,772.15

4